DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 is missing a transitional phrase (e.g. comprising).
 	Claim 5 is indefinite because it recites a method, but does not recite any steps.  A "use" claim is indefinite.  See MPEP 2173.05(q).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukada (US 2016/0374615).

    PNG
    media_image1.png
    417
    272
    media_image1.png
    Greyscale

 	Regarding claims 1, 5, Tsukada discloses the same invention as claimed (Figure 1 provided above for quick reference), including a biological information presentation system (Figures 1, 4; abstract) that converts biological information obtained by using a garment-type biological information measuring apparatus (Figure 1; Paragraph 1; abstract) into information indicating a mental and/or physiological state of a wearer, and presents the information to the wearer and/or third party in real time (Figure 4: mobile terminal or personal computer; Paragraph 2: such garments are used in real-time monitoring applications), wherein the garment-type biological information measuring apparatus includes the same elongation stress, garment pressures, and skin-contact electrodes as recited (Paragraphs 28, 96).
 	Regarding claims 2-4, Tsukada discloses the electrodes comprise conductive fabric (Paragraphs 10, 60) that is stretchable (Paragraphs 70-73) and has conductive gel (Paragraph 61).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukada (US 2016/0374615) in view of Jayalth (US 2014/0135593).
 	Regarding claim 6, Tsukada discloses the bio-measuring garment more stably detects biosignals over a long period without user discomfort (Paragraph 4).  Tsukada does not explicitly disclose using the garment while performing training of a sport as recited.  However, Jayalth teaches bio-monitoring garments may be used to monitor the state of a user while the user is performing sport training (abstract; Figure 1), in order to assess the state of the user during the training activity.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Tsukada as taught by Jayalth to include applying the garment to a sport training scenario as recited, in order to more stably detect biosignals without user discomfort when assessing the state of a user during the training activity.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukada (US 2016/0374615) in view of Connor (US 2015/0366504).
 	Regarding claim 7, Tsukada discloses the bio-measuring garment more stably detects biosignals over a long period without user discomfort (Paragraph 4).  Tsukada does not explicitly disclose using the garment while performing training of an instrumental performance as recited.  However, Connor teaches bio-monitoring garments may be used to monitor the state of a user while the user is performing instrumental training (Figure 1; Paragraph 8), in order to assess the state of the user during the training activity.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Tsukada as taught by Connor to include applying the garment to an instrumental training scenario as recited, in order to more stably detect biosignals without user discomfort when assessing the state of a user during the training activity.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukada (US 2016/0374615) in view of Longinotti (US 2014/0318699).
 	Regarding claim 8, Tsukada discloses the bio-measuring garment more stably detects biosignals over a long period without user discomfort (Paragraph 4).  Tsukada does not explicitly disclose using the garment while performing training of machine operation as recited.  However, Longinotti teaches bio-monitoring garments may be used to monitor the state of a user while the user is performing machine operation training (Figure 1; Paragraph 441), in order to assess the state of the user during the training activity.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Tsukada as taught by Longinotti to include applying the garment to a machine operation training scenario as recited, in order to more stably detect biosignals without user discomfort when assessing the state of a user during the training activity.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8, 12-15 of U.S. Patent No. 10,993,649. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent anticipate the instant claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stivoric (US 2007/0100666) shows various activities that may be monitored using a bio-measuring garment (Table 2B at Paragraphs 101-102).
Tilt (US 2013/0281814; IDS 3/23/20) shows real-time monitoring with a garment (Paragraph 94).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792